                              United States District Court
                            Western District of North Carolina
                                   Asheville Division

 Jonathan Mark Holcombe,                )           JUDGMENT IN CASE
                                        )
               Plaintiff,               )             1:19-cv-00054-MR
                                        )
                  vs.                   )
                                        )
 Commissioner of Social Security,       )
                                        )
              Defendant.                )

DECISION BY COURT. This action having come before the Court by Motion and a decision
having been rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s Order entered on November 12, 2019.

                                               November 12, 2019
